Saul S. Street, J.
This is a motion to punish judgment debtor for contempt of court in failing to obey an order directing monthly installment payments in accordance with section 793 of the Civil Practice Act.
The judgment debtor resists this motion urging that the court had no jurisdiction of the original motion directing such payments.
The order directing such payments was granted on default.
The affidavit in support of such motion does not recite the residence or business address of the judgment debtor. However, the transcript of the examination in supplementary proceedings reveals the residence and business address of the judgment debtor to be Garden City, Long Island, New York. This fact has not been disputed. Section 793 must be read with the other sections of article 45 of the Civil Practice Act. Where the debtor neither has his residence nor place of business in a county where the action was brought, the proceeding shall be instituted in the county or Supreme Court of the county where the judgment debtor resides or has his place of business.
A failure to comply with section 777, makes the order granted pursuant to section 793 void. (Matter of Schmidt v. Lavelle, 126 Misc. 589.)
Accordingly, the motion to punish for contempt is denied.